Order vacating order of Wenzel, J., dated January 8, 1934, and directing reinstatement of the deficiency judgment, reversed on the law, with ten dollars costs and disbursements, and motion denied. The order of Wenzel, J., was in effect a duplication of the previous order of MacCrate, J., and was a nullity. Therefore, the order appealed from, vacating the said order of Wenzel, J., was unnecessary, and the reinstatement of the deficiency judgment was unauthorized. The Court of Appeals (265 N. Y. 94) had already modified the order of MacCrate, J., and the order of this court, by granting plaintiffs’ motion to confirm the deficiency judgment, and nothing further is necessary or proper. Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur. [See 240 App. Div. 985; 241 id. 603.]